GORTER, J.—
The bill was filed in this case by the plaintiff against the defendant asking for an absolute divorce on the grounds of adultery. The plaintiff in the bill asks for counsel fee, alimony pendente and permanent alimony. She also asks for the custody of the children. With her bill she files as an exhibit an agreement of separation between the defendant and her, executed in November, 1905. The evidence establishes the adultery.
The agreement of separation gives to the plaintiff $3,000 a year, payable in monthly instalments. The defendant also agrees therein to pay bills for necessary medical attendance, dentist work and for schooling for the children, and to keep in force life insurance for the benefit of his wife, the premiums upon which amount to $700 a year.
The plaintiff, in her bill, does not ask that this agreement be vacated, nor does the defendant in his answer.
The agreement, therefore, stands. When it was executed the defendant’s income greatly exceeded his income at the time the testimony was taken, and the amount given the wife by the agreement, is in excess of the amount of alimony, either pendente lite, or permanent. that I would feel justified in allowing, did it not exist. Nor do I think, with the agreement in force, and carried out by the husband, it would be proper to allow the wife any counsel fee. I do not desire to express an opinion as to whether the agreement could be vacated upon the application of either party, as I do not consider that question is before me. I am ready to sign a decree granting the plaintiff an absolute divorce from the defendant, and awarding her the custody of the children.